DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1A, 1B and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it is not clear if applicant is claiming the subcombination “the shell” as set forth in the preamble or the combination of the shell, material fit, and the retention element in line 5 “can be connected with the retention element with material fit or …”.  
	Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “hybrid material”, and the claim also recites “which is particularly composed of plastics, metals, ceramics, and/or composite materials,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "hybrid material or the metal" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 also recites “has a coloration that represents a dimension of the further retention element” which is indefinite because the color of the retention element has not been defined, so the color can be any color and will be interpreted as such.
Claim 6 is indefinite because it appears to be a combination claim with the retention element.  Applicant should change “holds” to “is adapted to hold” to clarify the claim.
Claim 10 is indefinite because it contains the language “corresponds to a next greater value of a standard product line” and is unclear.  Further, the claim is directed to an embodiment of the further 
Claim 12 is indefinite because it further defines the adhesive, however, the adhesive is not part of the claimed invention, it is functional limitation in claim 11.   It is unclear if applicant intends to positively recite the various types of adhesives (combination with shell).  If so, they should be more clearly recited.
Claim 13 is indefinite because it states that the retention is “attached at or on implants” or root pins.  It is unclear if this claim is a subcombination claim to the shell of a combination to a shell and an implant.  The claim will be examined below as a subcombination claim and that the retention is “adapted to attach” to implants or root pins.  
Claim 14 is indefinite because it limits the “further retention element” which has been recited only as intended use in claim 1.  Modifying the exterior surface of a further retention element does not modify the embodiment of the shell, which is attached to the interior surface of the further retention element.  If applicant intends to claim subcombination and combination claims, this claims should clearly define this.  The claims are examined below as subcombination claims, although applicant will note that even combination claims would be anticipated.  The claim is further indefinite because it is not clear what applicant means with “retention element deviates from a ball shape”.  
Claim 15 recites the limitation "rotation element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Rotation element and retention element are used interchangeably in the specification, accordingly, they will be treated as the same embodiment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-15 and 17 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Mullaly et al., US 6,981,871.
Regarding claim 1, Mullaly teaches a shell (14) for adaptation of a retention element (16) on an anchoring element (12), wherein the shell (14) has a cavity that lies on the inside, the dimensions of which are adapted to the outside dimensions (see figures 2 and 3) of the retention element (16), and can be connected with the retention element (16) with material fit or shape fit, and has an outer surface ((26), (28)) that is configured as a further retention element (15).
Regarding claim 2, Mullaly teaches the shell (14) comprises one or more plastics (column 3, line 50).
Regarding claim 5, Mullaly teaches the plastic (column 3, line 50) or the hybrid material or the metal has a coloration that represents a dimension of the further retention element (15).  See the rejection above under 35 U.S.C. 112 (b).  Applicant’s claim does not define what color represents a dimension of the further retention element (15).  Further, nylon (column 3, line 50) matches the coloration of dental products.
Regarding claim 6, Mullaly teaches the cavity (see figures 2 and 3) having an undercut (34) that holds the shell (14) on the retention element (16) or supports the hold on the retention element (16).

Regarding claim 8, Mullaly teaches the cavity adapted to the retention element (16) that has reduced functionality due to wear (column 7, lines 47-51).
Regarding claim 9, Mullaly teaches the cavity is adapted to the retention element (16), so as to expand the diameter of the existing retention element (16).
Regarding claim 10, wherein the diameter of the further retention element (15) corresponds to a next greater value of a standard product line, see the rejection under 35 U.S.C. 112(b) above.  This claim does not further limit the shell and the dimensions of the “next product line” have not been defined.  Accordingly, the claim is anticipated.
Regarding claim 11, Mullaly teaches the shell (14) wherein the cavity is dimensioned in such a manner that a free space (figure 3, space between (16) and 14)) for adhesive materials remains between the inner surface of the cavity and the surface of the retention element (16) .
Regarding claim 12, Mullaly teaches the free space which may contain adhesive.  Applicant does not claim a combination of the adhesive and shell, merely a space, accordingly, further limiting the adhesive is anticipated.
Regarding claim 13, Mullaly teaches the retention (16) is attached at or on implants (12) or root pins.
Regarding claim 14, Mullaly the outer surface of the further retention element (15) deviates from a ball shape (ribs (49) deviate from a ball shape).
Regarding claim 15, Mullaly teaches the method for the formation of a further retention element (15) on an anchoring element (12), using the shell (14) according to claim 1, comprising the steps: 

-    setting the shell (14) onto the rotation element (16); and
-    setting a dental prosthesis (15) onto the shell (14).  See also column 3, lines 45-47, wherein the cap (15) is for securing into a denture.
Regarding claim 17, Mullaly teaches the shell (14) is used to expand the dimensions of a retention element (16) that is not worn away (column 7, lines 47-50).

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Anderset et al., US 2009/0029320.
Regarding claim 1, Anderset teaches a shell (figure 9) for adaptation of a retention element (13) on an anchoring element (10), wherein the shell has a cavity (see figure 9) that lies on the inside, the dimensions of which are adapted to the outside dimensions of the retention element (13), and can be connected with the retention element (13) with material fit or shape fit, and has an outer surface (25) that is configured as a further retention element.
Regarding claim 3, Anderset teaches the shell (figure 9) comprises one or more metals (paragraph [0088]).
Regarding claim 4, Anderset teaches the shell is produced from a hybrid material, which is particularly composed of plastics, metals, ceramics and/or composite materials (paragraph [0088], lines 6-7, “plastics or glass-fibre reinforced matrix”, which anticipates the hybrid and/or composite materials).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mullaly et al., US 6,981,871.
Regarding claim 16, Mullaly does not teach that the shell (14) is for replacing the original retention element, the functionality of which has been reduced by wear.  Mullaly teaches in column 2, lines 4-9 that the stacked retention surfaces between the abutment male member and the retention female members allows a greater retention wear surface area.  As is apparent, the concept of wearing down of the original retention element is a problem address by Mullaly, hence the motivation for the stacked retention elements, and it would be obvious to one of ordinary skill before the effective filing date of the claimed invention that the original retention element would be worn down and repaired by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haralampopoulos et al. (see PTO-Form 892) teaches a conversion abutment (11) for dental implants which may be attached via cement (43) placed within a recess (15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez, can be reached on (571)272-4964.  The examiner’s alternate supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772